                  Case 4:20-cv-01708-HSG Document 16 Filed 05/14/20 Page 1 of 2
                                                                                                  Reset Form

                                    UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
    3XEOLF(PSOR\HHV5HWLUHPHQW
                                                                   FY+6*
     $VVRFLDWLRQRI1HZ0H[LFR                         &DVH1RBBBBBBBBBBBBBBB
 
                                     Plaintiff(s),      APPLICATION FOR
                                                       ADMISSION OF ATTORNEY
             v.
                                                        PRO HAC VICE ; ORDER
                                                       (CIVIL LOCAL RULE 11-3)
      3* (&RUSRUDWLRQ
 
                                     Defendant(s).
 
         I, &DURO&HFLOLD9LOOHJDV                , an active member in good standing of the bar of
 
     New York                      , hereby respectfully   apply for admission to practice SURKDFYLFH in the
     Northern District of California representing:   3XEOLF(PSOR\HHV5HWLUHPHQW$VVRFRI1HZ0H[LFR in the

                                                                    5DQG\0LFKHOVRQ
     above-entitled action. My local co-counsel in this case is __________________________________, an
   attorney who is a member of the bar of this Court in good standing and who maintains an office
   within the State of California.
       MY ADDRESS OF RECORD:                              LOCAL CO-COUNSEL’S ADDRESS OF RECORD:

       %URDGZD\WK)ORRU                            0RQWJRPHU\6WUHHW6XLWH
     1HZ<RUN1HZ<RUN                            6DQ)UDQFLVFR&$
       MY TELEPHONE # OF RECORD:                          LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
    (212) 907-0824                                       
       MY EMAIL ADDRESS OF RECORD:                        LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
    cvillegas@labaton.com                               UDQG\PLFKHOVRQ#PLFKHOVRQODZJURXSFRP
            I am an active member in good standing of a United States Court or of the highest court
      of another State or the District of Columbia, as indicated above; my bar number is: 1<       
       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.

         ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHIRUHJRLQJLVWUXHDQGFRUUHFW

      Dated: 05/12/20                                               &DURO&HFLOLD9LOOHJDV
                                                                              APPLICANT


                                     ORDER GRANTING APPLICATION
                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
       IT IS HEREBY ORDERED THAT the application of &DURO&HFLOLD9LOOHJDV                     is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
   appearance SURKDFYLFH. Service of papers upon, and communication with, local co-counsel
   designated in the application will constitute notice to the party.

   Dated: 5/14/2020
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     352+$&9,&( APPLICATION & ORDER                                                                 2FWREHU
Case 4:20-cv-01708-HSG Document 16 Filed 05/14/20 Page 2 of 2
